           Case 1:11-cr-10002-FDS Document 48 Filed 06/08/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

United States of America,                           1:11-cr-111cr10002
   Plaintiff,
   vs.
Christopher Jamison,
   Defendant.




DEFENDANT’S MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE

   1. The defendant was originally sentenced to 120 months and five years of supervised

         release.

   2. The defendant has been on supervised release in Connecticut since November 29, 2017.

   3. His probation officer is Keith Berry who is assigned to US District Court in New Haven.

   4. Officer Berry reports that the defendant has been compliant during his supervised release

         to date and does not object to the early termination sought here.

   5. The defendant lives in Bridgeport and is gainfully employed as a maintenance worker for

         County Management in Trumbull CT and has maintained employment since his release.



                                               Respectfully Submitted,


                                               /s/ John A. Amabile
                                               John Amabile
                                               380 Pleasant Street
                                               Brockton, MA 02301
                                               BBO # 016940
                                               (T) 508.559.6966
                                               (F) 508.559.7954
                                               jamabile@abpclaw.com
               Case 1:11-cr-10002-FDS Document 48 Filed 06/08/20 Page 2 of 2




                                CERTIFICATE OF SERVICE




               I hereby declare that I have today filed this document in the above case using the ECF

    system which shall send notification of such filing to the United States Attorney and all other

    parties.



                                                   /s/ John A. Amabile
                                                   John Amabile
                                                   380 Pleasant Street
                                                   Brockton, MA 02301
                                                   BBO # 016940
                                                   (T) 508.559.6966
                                                   (F) 508.559.7954
                                                   jamabile@abpclaw.com




Dated: June 8, 2020
